NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30097

                Plaintiff-Appellee,             D.C. No. 2:15-cr-00041-JCC-1

 v.

GEORGE VERKLER,                                 MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                  John C. Coughenour, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      George Verkler appeals from the district court’s order denying his motion

for early termination of supervised release under 18 U.S.C. § 3583(e)(1). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court did not abuse its broad discretion in concluding that early



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
termination of supervised release was not in the interest of justice. See 18 U.S.C. §

3583(e)(1); United States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014). The

record supports the district court’s conclusion that Verkler failed to accept

responsibility for his offense or make meaningful efforts towards restitution

payments and employment, and the court properly relied on these factors as

reasons to continue supervision. See 18 U.S.C. § 3583(e). Further, the district

court did not err by failing to hold a hearing on the motion. Verkler did not request

a hearing in the district court and he has not identified on appeal any information

he would have provided at a hearing that he did not provide in his written

motion. See United States v. Weber, 451 F.3d 552, 559 n.9 (9th Cir. 2006) (it is

the defendant’s burden to demonstrate that early termination is justified).

      The motion of appellant’s appointed counsel, Harry Williams IV, Esq., to be

relieved as counsel of record is granted.

      Appellant’s pro se request for an effective attorney is treated as a motion for

appointment of substitute counsel. So treated, the motion is denied because

nothing in Verkler’s motion, or in the pro se briefs he provided this court, warrants

appointing counsel.

      AFFIRMED.




                                            2                                   20-30097